                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION

3M COMPANY,                            Case No.: 4:20-cv-00225-AW-MAF

      Plaintiff,

v.

1 IGNITE CAPITAL, LLC a/k/a
1 IGNITE CAPITAL PARTNERS,
INSTITUTIONAL FINANCIAL
SALES LLC and AUTA LOPES,
an individual,

     Defendants.
________________________/

         NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(i), Plaintiff 3M

Company (“Plaintiff”) hereby notifies this Court that Plaintiff voluntarily dismisses

the above-captioned litigation with prejudice.

Dated:       May 15, 2020

By:                                          MCDERMOTT WILL & EMERY LLP
                                              /s/ Joseph M. Wasserkrug
                                             Joseph M. Wasserkrug
                                             Florida Bar No.: 112274
                                             jwasserkrug@mwe.com
                                             333 SE 2nd Avenue, Suite 4500
                                             Miami, FL 33131-4336
                                             T: 305.347.6501 | F: 305.675.8403

                                             Counsel for Plaintiff 3M Company

                                         1
                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that, on May 15, 2020, I electronically filed the

foregoing document with the Clerk of the Court using the CM/ECF system, which

will send notification of such filing to counsel or parties authorized to receive

electronic filings in this case and the foregoing document was served via email upon

Auta Lopes at auta.lopes@gmail.com.

                                              /s/ Joseph M. Wasserkrug
                                              Joseph M. Wasserkrug (FBN 112274)




DM_US 168639048-3.099922.0014




                                          2
